Citation Nr: 0014798	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  93-19 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for tension headaches.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active air service from February 1962 to 
February 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Los Angeles Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was last at the Board in June 1999, when it was remanded to 
the RO for further, specified evidentiary development.  


REMAND

In the June 1999 remand of this appeal, the Board directed 
that a medical opinion be obtained, based on a review of all 
of the relevant material in the claims file, concerning the 
etiology of the appellant's tension headaches, citing 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand order, and it imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  Another VA medical examination of the appellant was 
not requested.  

The RO did not secure the requested medical opinion, thus 
violating Stegall for the second time in this case.  Instead, 
the appellant was inexplicably scheduled for another medical 
examination, contrary to the remand directions, and when he 
failed to report for such examination, the case was returned 
to the Board without issuance of a supplemental statement of 
the case.  Neither he nor his representative were informed of 
the latest procedural developments in the case, nor were they 
given the opportunity to comment on these developments or 
submit further argument in support of the appeal.  Aside from 
Stegall, the Board cannot permit this violation of basic due 
process, both substantive and procedural, to stand without 
correction.  

Accordingly, this appeal is remanded once again for the 
following further action:  

1.  The RO should take the steps 
necessary to obtain and incorporate into 
the claims file, the medical opinion 
concerning the etiology of the 
appellant's tension headaches which was 
requested by the Board in the two prior 
remands of this appeal.  The case should 
not to be returned to the Board without 
this medical opinion.  

2.  The RO should then readjudicate the 
claim seeking service connection for 
tension headaches based upon a review of 
all of the relevant evidence, especially 
the medical opinion previously requested 
by the Board.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further consideration.  The appellant may furnish additional 
evidence and/or argument on the matter while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


